Citation Nr: 1739695	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), asthma and asbestos-related lung disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim.

The Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).

In March 2017, the Board sought expert medical opinion from the Veterans Health Administration (VHA).  The Veteran has been provided a copy of the opinion with additional opportunity to provide evidence and/or argument.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for a respiratory disorder, including as secondary to hazardous chemicals, herbicides and asbestos exposure.  In pertinent part, a March 2017 VHA pulmonologist advised the Board that the record contained insufficient evidence to rule in or rule out asbestos-related lung disease.  It was indicated that further studies, such as repeat chest CT in interstitial lung disease protocol with mentioning of asbestos exposure in history or bronchoscopy with broncho alveolar lavage and/or surgical lung biopsy, may assist in confirming the diagnosis.

As the VHA examiner could not arrive at a diagnosis due to data which may be capable of being procured, the Board remands this case for additional examination to determine whether the Veteran manifests asbestos-related lung disease.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010).
Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining any additional medical evidence which may establish his currently diagnosed respiratory disorder(s), including any evidence of asthma and/or asbestos-related lung disease.

2.  Thereafter, schedule the Veteran for appropriate examination to determine whether it is at least as likely as not that the Veteran manifests asbestos-related lung disease.  The claims folder contents must be made available to the examiner for review.

The examiner should be advised of the March 2017 VHA pulmonologist opinion that further studies, such as repeat chest CT in interstitial lung disease protocol with mentioning of asbestos exposure in history or bronchoscopy with broncho alveolar lavage and/or surgical lung biopsy, may assist in confirming the diagnosis, may be necessary to rule in or rule out a diagnosis of asbestos-related lung disease.  If any of these diagnostic studies are not conducted, the examiner is requested to explain why such tests are not feasible or deemed necessary.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

